Citation Nr: 1046311	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for peptic ulcer disease, 
claimed as associated with exposure to mustard gas.

2.  Entitlement to service connection for diabetes, claimed as 
associated with exposure to mustard gas.

3.  Entitlement to service connection for hypertension, claimed 
as associated with exposure to mustard gas.

4.  Entitlement to service connection for a heart disorder, 
including a heart attack, claimed as associated with exposure to 
mustard gas and/or biological hazards (human waste).

5.  Entitlement to service connection for blisters and hives, 
claimed as associated with exposure to mustard gas.

6.  Entitlement to service connection for upper and lower back 
problems, claimed as associated with exposure to mustard gas.
7.  Entitlement to service connection for breathing problems, to 
include chronic obstructive pulmonary disease (COPD) and sleep 
apnea, claimed as associated with exposure to mustard gas.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1951 to December 
1955.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO in Roanoke, Virginia certified these claims to the Board 
for appellate review.  

The Veteran testified in support of these claims during a hearing 
held at the RO in June 2005, before a Decision Review Officer.

In a decision issued in July 2007, the Board affirmed the RO's 
November 2002 rating decision denying the Veteran's claims.  The 
Veteran then appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2010, the 
Court issued a Memorandum Decision vacating the Board's July 2007 
decision and remanding the Veteran's claims to the Board for 
further proceedings consistent with the Memorandum Decision.    

On appeal before the Court, the fourth claim noted above was 
characterized as entitlement to service connection for a heart 
attack, claimed as associated with exposure to mustard gas.  The 
Board has since recharacterized that claim as is shown on the 
title page because, while the Court was deciding the claims on 
appeal, the Veteran and his representative properly perfected for 
appeal another claim: entitlement to service connection for a 
heart disorder secondary to exposure to biological hazards (human 
waste).  The newly characterized fourth claim is broader, 
intended to encompass all heart disorders, including the heart 
attack, and to reflect consideration of both asserted theories of 
entitlement.   

This case has been advanced on the Board's docket.

The Board REMANDS these claims to the RO for additional action.  


REMAND

At the time of the Board's July 2007 decision the Veteran, 
through his representative, had made an untimely request for a 
hearing.  The motion for a new hearing was denied because there 
was no showing of good cause.  38 C.F.R. § 20.1304(a) (2010).  In 
August 2007, the Veteran's representative moved to vacate the 
Board decision on the basis that he had not been afforded a 
hearing.  This motion was denied.  

The Veteran argued before the Court that he had shown good cause 
to have a hearing.  The Court did not decide this question, but 
noted that on remand, the Veteran would have the opportunity to 
make another request for a hearing.  The Veteran made a request 
for a Board videoconference hearing while the original claims 
were before the Court.  This request was made in conjunction with 
the newly perfected claim of entitlement to service connection 
for a heart disorder, including as secondary to exposure to 
biological hazards (human waste).  See VA Form 9 (Appeal to Board 
of Veterans' Appeals) dated January 2010.  

Given the recent hearing request and the prior requests, as well 
as the Court's decision, this case is remanded to afford the 
Veteran the requested hearing.

Please note that this case has been advanced on the 
Board's docket.

This case is REMANDED for the following action:

Afford the Veteran a Board hearing at the 
RO.

Subject to current appellate procedure, return this case to the 
Board for further consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

